DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to application 16/968,030, filed on 08/06/2020.
2.	Claims 3-10 and 13 are amended.
3.	Claims 1-13 are pending.

Oath or Declaration
4.	Applicant(s) oath or declaration filed on 09/08/2020 are approved by the office.
Drawings
5.	No drawings have been filed for the instant application.


	Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim 1 of ‘030
An authentication system for use with personal electronic identity gadgets of at least one user of services, wherein the said personal electronic identity gadgets are configured to authenticate to a main service provider (for all personal electronic identity gadgets of this service user) and are configured to trigger synchronization of data storages of service providers; wherein the said 

A method for mapping at least two authentication devices to a user account using an authentication server, comprising the steps of: connecting each authentication device to the authentication server using a secured communication channel; and mapping said authentication devices to the account of said user on the authentication server, prior to mapping or 



Allowable Subject Matter
8.	Claims 1-13 are allowed if the claims overcome the double patenting rejection rendered above. A detailed reasons for allowance will be provided once the application is in allowable form.

Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Methods and systems for authenticating users and assigning authenticated users to groups are provided. A method receives a user credential and email address. The method forwards an authentication request including the email address and credential to a remote authentication provider. Based in part on the presence of a full user name in a received response, the method determines that the user is authenticated. Another method extracts a domain name from a received email address of an authenticated user. In response to determining that the domain name is associated with a group, the method assigns the user to the group. A system includes memory with instructions for assigning an authenticated user to a group. The system receives the user's email address and extracts a domain name from the email address. In response to determining that the domain name is associated with a group, the system assigns the user to the group. (Sanso et al. ‘226)
The Greenlist tool provides payors desiring to pay a merchant a means to locate, validate and effect the transfer of assets to another party by routing transaction requests to a third party that functions as the transaction enabler. This task is performed without divulging confidential information about transactors while assigning liability for certain risk consequences to the lowest cost risk bearers: banks. Greenlist verifies identities before making financial transactions or before obtaining access to restricted information. The Greenlist can be completely trusted by risk-bearers. Liability for risk can be transferred to the registrars of the information contained within the registry. This liability transfer substantially reduces the payor's cost of bearing risks. Banks or third parties responsible for certifying that someone or some entity claiming to be an authorized party is not an impostor can now offer new levels of service at a substantially lower cost for a variety of transactions. (O’Brian et al. ‘612)
Methods, systems, computer data signals, recordable media and methods of doing business for wireless or wired network communication between network resources each having a unique telephone number associated therewith, including, among other feature, forming a primary number file (PNF) comprising a uniform telephone address (UTA) which has a telephone number associated with a network resource. User-friendly and seamless payment procedure is provided wherein payer or payee only need to know accordingly the payee or payer UTA number to allow transaction and seamless payment routing between payer and payee bank accounts. Unified approach is allowed wherein financial institution also are networking Targets having UTA numbers assigned for them and the financial institution can receive Fund Transfer Agreement or Deal Agreement from networking Targets, authenticate payer using particular Target UTA and apply the payment from this particular UTA bank account. Internet Settlement Architecture provides unique implementation of a clearing routes ranging by using cost command for EEP; and the ranging in turn allows the routing management by using cost and time user preferences, thus allowing operational cost management implementation for financial institutions and their respective customers using cost tracing command. On-line, multi-tier and multi-route clearing infrastructure and payment services provide seamless and transparent payment cost and payment routing management, enabling End-to-End payment Straight Through Processing (STP). Network specific identifiers (such as UTA, ZUTA and others) and the network specific software user interfaces (phone user interface and only numeric keyboards) may be used to navigate and manage the Internet Settlement Infrastructure enabling seamless payment addressing and clearing. Users are enabled to address payments without a need to know payee's banking details and payment routing information providing End-to-End account details resolution and Straight Through Processing for payment clearing services. Payment processing is diverted into online communication. Extensive use of the PKI trusted sources enables trusted financial account mappings allowing secure payment and clearing environment. The use of Attribute Certificates containing only payer network address mapped to its DCF network address allows filling in the DNS system database with the trusted mapping information avoiding the need to disclose the real banking details of the payee to a public. The use of existing DNS technology for resolution of trusted mapping information allows seamless gathering of banking routing information enabling on-line straight through processing. (Serebrennikov ‘467)
A server that cross-references a first user's device location with registered members in a spatial proximity of the first user's device and returns the results by disclosing personal user attributes including pictures and names of all members in the spatial proximity of the first user's device. The first user who initiated the inquiry may select from the results returned any discovered user he/she wishes to connect with and send a form of invitation to connect using network available tools such as email, SMS, text or any customized invitation form. The invitation to connect to the inquiring user includes his/her personal attributes including a picture and name. The discovered member who received the invitation may accept, ignore, or decline connecting with the inquiring user. The first user may also receive an invitation from the server to accept, ignore, or decline connecting with the discovered member. (Alharayeri  ‘208)
A services policy communication system and method. In some embodiments, a communications device implements a service policy for assisting control of the communications device use of a service on a network; and monitors use of the service based on the service policy, in which the implementation of the service policy is verified. (Raleigh  ‘975)
The method integrates the dynamic and authoritative posture of an authenticated user, a registered device, and a registered service provider as a conclusive proof of identity recognition for affiliation of associated contextual attribution and referential integrity. In addition to relieving the user of the burden of remembering multiple passwords for a plurality of services, the method provides a means to facilitate an affiliation oriented architecture for a broad spectrum of web and cloud based services with affiliation aware content streaming, leveraging the affiliation score as a key trust metric. The method provides protection from user-agnostic delegation and impersonation of identity, social engineering, and compromised passwords, which are exploited by numerous strains of landed malware to launch multi-stage coordinated cyber-attacks on consumer accounts and enterprise systems. The method of affiliation based on identity recognition provides authoritative, contextual, and consensual user information, of relevance in a live transaction, to the service provider. (Kumar et al.  ‘452)
Device pinning capabilities for cloud-based services and/or storage accounts are disclosed. In one aspect, embodiments of the present disclosure include a method, which may be implemented on a system, for authorizing synchronization of a synchronization client on a device with content associated with an account in the cloud-based service, responsive to determining that the device is on a list of devices that are authorized, and synchronizing the synchronization client on the device with the content associated with the account such that the content is also locally available for access on the device. The list of devices can be specific to and associated with devices for a user in the account and can be limited to an allowable number of devices for the account or a user associated with the account. (Kiang  ‘919)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443